Exhibit 10.1

MOODY’S CORPORATION

DEFERRED COMPENSATION PLAN

Effective as of January 1, 2008

RECITALS

The purpose of the Plan is to offer Participants an opportunity to elect to
defer the receipt of currently earned Compensation in order to provide benefits
that are not taxable until the time of distribution. As an additional incentive
to Participants, the Employer shall match Participant contributions in certain
circumstances. The Plan is intended to be a top-hat plan (i.e. an unfunded
deferred compensation plan maintained for a select group of management or highly
compensated employees) under Sections 201(2), 301(a)(3), and 401(a)(1) of the
Employee Retirement Income Security Act of 1974 (“ERISA”). The Plan is intended
to comply with the provisions of Section 409A of the Code in order to avoid
taxation of amounts deferred hereunder before such amounts are distributed from
the Plan, and the Plan will be interpreted accordingly.

 

I. Definitions:

 

  (a) Account means the total recordkeeping account balance credited to a
Participant or Beneficiary, consisting of the Participant’s compensation
deferrals and any Employer Contributions, as adjusted by deemed income, gains,
and losses thereto. A Participant’s or Beneficiary’s Account shall be determined
as of the date of reference. An Account is not an actual fund or investment, it
is solely a recordkeeping entry to track the Participant’s benefit under the
Plan.

 

  (b) Beneficiary means any person or persons so designated in accordance with
the provisions of Section VII.

 

  (c) Beneficiary Declaration and Deferral Election Form means the form on which
a Participant elects to defer Compensation hereunder and on which the
Participant makes certain other designations as required thereon.

 

  (d) Board means the Board of Directors of the Employer.

 

  (e)

Change in Control means a change in ownership of Moody’s Corporation, a change
in the effective control of Moody’s Corporation, or a change in the ownership of
a substantial portion of the assets of Moody’s Corporation. For this purpose, a
change in the ownership of Moody’s Corporation occurs on the date that any one
person, or more than one person acting as a group (as determined pursuant to the
regulations under Section 409A), acquires ownership of stock of Moody’s
Corporation that, together with stock held by such person or group, constitutes
more than 50 percent of the total fair market value or total voting power of the
stock of Moody’s Corporation. A change in effective control of Moody’s
Corporation occurs on either of the following dates: (1) the date any one
person, or more than one person acting as a group acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by



--------------------------------------------------------------------------------

 

such person or persons) ownership of stock of Moody’s Corporation possessing 50
percent or more of the total voting power of the stock of Moody’s Corporation,
or (2) the date a majority of members of the Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Board before the date of the appointment or
election.

 

  (f) Code means the Internal Revenue Code of 1986 and the regulations
thereunder, as amended from time to time.

 

  (g) Committee means Management Benefits and Compensation Committee or its
delegate.

 

  (h) Compensation has the meaning set forth in the Profit Participation Plan.

 

  (i) Disability shall be deemed to occur if (a) the Committee determines that
the Participant is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, or (b) the Participant is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than 3 months under an accident and health plan covering employees of the
Employer.

 

  (j) Effective Date means the effective date of the Plan, which shall be
January 1, 2008.

 

  (k) Eligible Employee means, for any Plan Year, an employee of the Employer
who is expected to earn compensation (as defined in the Profit Participation
Plan) in excess of the Section 401(a)(17) Limit. In addition, a Group Managing
Director shall be an Eligible Employee in all events.

 

  (l) Employer means Moody’s Corporation and its subsidiaries, and their
respective successors and assigns, unless otherwise herein provided, or any
other corporation or business organization that, with the consent of Moody’s
Corporation or its successors or assigns, assumes the Employer’s obligations
hereunder, or any other corporation or business organization that agrees, with
the consent of the Employer, to become a party to the Plan.

 

  (m) Group Managing Director means an individual classified by the Employer as
a Group Managing Director or at a higher level position.

 

  (n) Participant means any person so designated in accordance with the
provisions of Section II of the Plan, including, where appropriate according to
the context of the Plan, any former employee who is or may become (or whose
Beneficiaries may become) eligible to receive a benefit under the Plan.

 

2



--------------------------------------------------------------------------------

  (o) Performance-Based Compensation shall mean performance-based compensation,
as defined for purposes of Section 409A.

 

  (p) Plan means this Moody’s Corporation Deferred Compensation Plan, as amended
from time to time.

 

  (q) Plan Year means the twelve (12) month period ending on December 31st of
each year during which the Plan is in effect. The initial Plan Year shall
commence on January 1, 2008 and end on December 31, 2008.

 

  (r) Profit Participation Plan means the Profit Participation Plan of Moody’s
Corporation.

 

  (s) Retirement means Separation from Service after the Participant has
completed ten (10) years of Vesting Service following attainment of age 45.

 

  (t) Section 401(a)(17) Limitation means the limitation in effect under the
Profit Participation Plan for the applicable Year pursuant to Section 401(a)(17)
of the Code.

 

  (u) Section 409A means Section 409A of the Code and applicable guidance issued
thereunder.

 

  (v) Separation from Service or Separates from Service means the Participant’s
termination of employment, as determined pursuant to Section 409A.

 

  (w) Specified Employee means a key employee (as defined in section 416(i) of
the Code without regard to paragraph (5) thereof) of the Employer.

 

  (x) Valuation Date means each business day.

 

  (y) Vesting Service has the meaning set forth in the Profit Participation
Plan.

 

II. Eligibility and Participation:

 

  (a) Requirements. Every Eligible Employee on the Effective Date shall be
eligible to become a Participant on the Effective Date. Every other Eligible
Employee shall be eligible to become a Participant on the January 1 occurring on
or after the date on which he or she becomes an Eligible Employee. No individual
shall become a Participant however, if he or she is not an Eligible Employee on
the date his or her participation is to begin.

 

  (b) Re-employment. If a Participant whose employment has terminated is
re-employed, he or she shall become a Participant in accordance with the
provisions of Section II(a) as though he or she had not previously been so
employed.

 

3



--------------------------------------------------------------------------------

III. Contributions and Credits:

 

  (a) Participant Compensation Deferrals.

 

  (i) In accordance with rules established by the Committee, a Participant may
elect to defer up to six percent (6%) of Compensation earned during a Plan Year
in excess of the Section 401(a)(17) Limitation. Notwithstanding the foregoing, a
Group Managing Director may defer up to 50% of the Group Managing Director’s
Compensation earned during a Plan Year. Amounts so deferred will be considered a
Participant’s “Compensation Deferral.” Notwithstanding the foregoing, in no
event may a Participant’s Compensation Deferrals for a Plan Year exceed
$999,999. Compensation Deferrals for a Plan Year shall commence with the pay
period in which the Eligible Employee’s Compensation first exceeds the
Section 401(a)(17) Limitation (with respect to a Group Managing Director,
January 1 of the Plan Year or such other date as designated by the Group
Managing Director).

 

  (ii) A Participant shall make an election with respect to any Plan Year during
the time established by the Committee, but in no event later than December 31 of
the prior year. Notwithstanding the foregoing, with respect to Performance-Based
Compensation, a Participant shall make an election at such time as determined by
the Committee, but in no event later than six months before the end of the
period of service based on which such Performance-Based Compensation is
determined. The Committee may in its discretion permit separate deferral
elections with respect to different forms of Compensation to the extent
permitted by Section 409A.

 

  (b) Irrevocability of Compensation Deferral Election. Compensation Deferrals
shall be made through regular payroll deductions or through an election by the
Participant to defer the payment of Performance-Based Compensation, bonuses or
other amounts specified by the Committee. Once a Compensation Deferral has been
elected, it may not be increased or decreased during the Plan Year; provided,
however, that a Participant’s Compensation Deferrals for a Plan Year shall be
suspended if the Participant receives a distribution due to an unforeseeable
emergency pursuant to Section V(d) during such Plan Year.

 

  (c) Employer Contributions. For each Plan Year, each Participant shall be
credited with amounts equal to the Employer contributions that would have been
contributed by the Employer to the Profit Participation Plan with respect to
such Participant but for the application of the Section 401(a)(17) Limitation
and if Compensation Deferrals contributed under this Plan had been contributed
to the Profit Participation Plan. Such Employer contributions may (but need not)
include amounts equal to the “Matching Contributions,” “EPS Profit Sharing
Contributions” and “Retirement Contributions” that would have been made for a
Plan Year on the Participant’s behalf but for the Section 401(a)(17) Limitation.
Contributions to the Plan pursuant to this Section III(c) shall be considered a
Participant’s “Employer Contributions.”

 

4



--------------------------------------------------------------------------------

  (d) Account. There shall be established and maintained by the Committee a
separate Account in the name of each Participant and each such Account shall be
credited or debited by:

 

  (i) amounts equal to the Participant’s Compensation Deferrals;

 

  (ii) amounts equal to the Employer Contributions credited to the Participant;
and

 

  (iii) any deemed income, gains, or losses (to the extent realized, based upon
deemed fair market value of the Account’s deemed assets, as determined by the
Committee, in its discretion) attributable or allocable to amounts described in
Sections III(d)(i) and (ii). The Committee shall have the discretion to allocate
such deemed income, gains or losses among Plan Accounts pursuant to such
allocation rules as the Committee deems to be reasonable and administratively
practicable.

 

  (e) Vesting. Each Participant shall at all times be one hundred percent
(100%) vested in the portion of his or her account attributable to Compensation
Deferrals (and earnings thereon). Each Participant shall vest in the Employer
Contributions (and earnings thereon) credited to his or her Account after
completing three (3) years of Vesting Service, if such person dies or
experiences a Disability while employed by the Employer, or if a Change in
Control occurs while such Participant is employed by the Employer.

 

  (f) Restrictions Upon Funding—Unsecured Relationship. The Employer shall have
no obligation to set aside, earmark or entrust any fund or money with which to
pay its obligations under this Plan and in the event the Employer chooses to do
so, it may cease to do so at any time, in its sole discretion. In any event, the
payments to the Participant or to his or her designated Beneficiary or any other
beneficiary under this Plan shall be made from assets which shall continue, for
all purposes, to be a part of the general assets of the Employer and no person
shall have by virtue of the provisions of this Plan, any interest in such
assets. To the extent that any person acquires a right to receive payments from
the Employer under the provisions of this Plan, such right shall be no greater
than the right of any unsecured general creditor of the Employer.

 

IV. Allocation of Funds:

 

  (a)

Allocation of Deemed Earnings or Losses on Accounts. Pursuant to Section IV(e),
each Participant shall have the right to direct the Committee as to the manner
in which amounts credited to his or her Account shall be deemed to be invested.
The Participant’s Account will be credited or debited with the increase or
decrease in the realizable net asset value or credited interest, as applicable,
of the designated deemed investments, as follows: As of each Valuation Date, an

 

5



--------------------------------------------------------------------------------

 

amount equal to the net increase or decrease (as determined by the Committee) of
each deemed investment option since the preceding Valuation Date shall be
allocated among all Participants’ Accounts deemed to be invested in that
investment option in accordance with the ratio that the portion of the Account
of each Participant that is deemed to be invested within that investment option,
determined as provided herein, bears to the aggregate of all amounts deemed to
be invested within that investment option.

 

  (b) Accounting for Distributions. As of the date of any distribution
hereunder, the distribution to a Participant or his or her Beneficiary(ies)
shall be charged to such Participant’s Account.

 

  (c) Investment Recordkeeping Accounts. Within each Account established and
maintained under the Plan by the Employer, there shall be established investment
recordkeeping accounts to show separately the deemed earnings and losses
credited or debited to such account and the applicable deemed investments of the
account.

 

  (d) Interim Valuations. If it is determined by the Committee that the value of
the Account as of any date on which distributions are to be made differs
materially from the value on the prior Valuation Date, upon which the
distribution is to be based, the Committee, in its discretion, shall have the
right to designate any date in the interim as a Valuation Date for the purpose
of re-valuing the Account so that the Account from which the distribution is
being made will, prior to the distribution, reflect its share of such material
difference in value.

 

  (e) Deemed Investment Choices of Participants. Subject to such limitations as
may from time to time be required by law, imposed by the Committee, or contained
elsewhere in the Plan, and subject to such operating rules and procedures as may
be imposed from time to time by the Committee, each Participant may communicate
to the Committee a choice as to how his or her Account should be deemed to be
invested among such categories of deemed investments as may be made available by
the Committee hereunder from time to time in the Committee’s sole discretion
(the “Deemed Investment Choice”). Unless otherwise determined by the Committee,
the deemed investments shall be the investments available under the Profit
Participation Plan (or any successor thereto). Such direction shall designate
the percentage (in any whole percent multiples) of each portion of the
Participant’s Account that is requested to be deemed to be invested in such
categories of deemed investments and shall be subject to the following rules:

 

  (i) Any initial or subsequent Deemed Investment Choice shall be filed with the
Committee in accordance with such procedures, as the Committee shall determine
from time to time, and shall be effective as soon as reasonably practicable.

 

6



--------------------------------------------------------------------------------

  (ii) All amounts credited to the Participant’s Account shall be deemed to be
invested in accordance with the then effective Deemed Investment Choice, and, as
of the effective date of any new Deemed Investment Choice, all or a portion of
the Participant’s Account at that date shall be reallocated among the designated
deemed investment benchmark funds according to the percentages specified in the
new Deemed Investment Choice, unless and until, a subsequent Deemed Investment
Choice shall be filed and become effective. An election concerning deemed
investment choices shall continue indefinitely as provided in the Participant’s
most recent Beneficiary Declaration and Deferral Election Form or other form
specified by the Committee.

 

  (iii) If the Committee possesses at any time directions as to the deemed
investment of less than all of the Participant’s Account, the Participant shall
be deemed to have directed that the undesignated portion of the Account be
deemed to be invested in a money market, fixed income, or similar fund made
available under the Plan as determined by the Committee in its sole discretion.

 

  (iv) Each reference in this Section to a Participant shall be deemed to
include, where applicable, a reference to a Beneficiary.

 

  (v) The Committee may change its offering of Deemed Investment Choices at any
time.

 

V. Entitlement of Benefits:

 

  (a) Separation from Service. If a Participant Separates from Service for any
reason, the Participant’s vested Account shall be valued and payable according
to the provisions of Section VI(a) or (b), as appropriate.

 

  (b) Death or Disability. If a Participant dies or incurs a Disability, the
Participant’s vested Account shall be valued and payable according to the
provisions of Section VI(c).

 

  (c) Specific Future Dates. If the Participant elects on his or her Deferral
Election Form to receive distributions on one or more specific future dates,
that portion of the Participant’s vested Account shall be valued and payable
according to the provisions of Section VI(d). Notwithstanding the foregoing, if
the Participant Separates from Service, dies or becomes Disabled, any specific
future date payment elections shall be void, and the provisions of Section VI
applicable to distributions in connection with such Separation from Service,
death or Disability shall apply to the Participant’s entire remaining vested
Account.

 

  (d)

Unforeseeable Emergency Withdrawal. Notwithstanding any Plan provisions to the
contrary, a Participant may request to withdraw all or part of his or her vested
Account due to an unforeseeable emergency. Such withdrawal is requested by
filing with the Committee such forms, in accordance with such

 

7



--------------------------------------------------------------------------------

 

procedures, as the Committee shall determine from time to time; provided,
however that the minimum withdrawal mount shall be $10,000. As soon as
practicable after receipt of such form by the Committee, the Committee shall
determine if an unforeseeable emergency exists. An “unforeseeable emergency”
means a severe financial hardship to the Participant resulting from an illness
or accident of the Participant, the Participant’s spouse, the Participant’s
Beneficiary, or the Participant’s dependent (as defined in Section 152 of the
Code, without regard to Sections 152(b)(1), (b)(2), and (d)(1)(B) of the Code);
loss of the Participant’s property due to casualty (including the need to
rebuild a home following damage to a home not otherwise covered by insurance,
for example, not as a result of a natural disaster); or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant. Whether a Participant is faced with an
unforeseeable emergency permitting a distribution under this Section is to be
determined based on the relevant facts and circumstances of each case, but, in
any case, a distribution on account of unforeseeable emergency may not be made
to the extent that such emergency is or may be relieved through reimbursement or
compensation from insurance or otherwise, by liquidation of the Participant’s
assets, to the extent the liquidation of such assets would not cause severe
financial hardship, or by cessation of deferrals under the Plan. Distributions
because of an unforeseeable emergency shall be limited to the amount reasonably
necessary to satisfy the emergency need (which may include amounts necessary to
pay any Federal, state, local, or foreign income taxes or penalties reasonably
anticipated to result from the distribution).

 

  (e) Re-employment of Participant. If a Participant receiving installment
distributions pursuant to Section VI is re-employed, such installments shall
continue.

 

VI. Distribution of Benefits:

 

  (a) Retirement. If the Participant Separates from Service due to Retirement:

 

  (i) The portion of the Participant’s vested Account attributable to Employer
Contributions (and earnings thereon) shall be paid to the Participant in a lump
sum as soon as administratively practicable following such Separation from
Service, but in no event later than the later of the end of the Plan Year in
which such Separation from Service occurs or 2-1/2 months after such Separation
from Service occurs. Notwithstanding the foregoing, if the Participant is a
Specified Employee, the entire vested Account attributable to Employer
Contributions (and earnings thereon) shall be paid in a lump sum on the
six-month anniversary of the Participant’s Separation from Service.

 

  (ii)

The portion of the Participant’s vested Account attributable to Compensation
Deferrals (and earnings thereon) shall be paid to the Participant in either
(A) a lump sum as soon as administratively practicable following such Separation
from Service, but in no event later

 

8



--------------------------------------------------------------------------------

 

than the later of the end of the Plan Year in which such Separation from Service
occurs or 2-1/2 months after such Separation from Service occurs, or (B) up to
ten annual installments commencing at the same time such lump sum would have
been paid; provided, however, that distribution shall be made in a lump sum if
such vested amount is $10,000 or less. Each annual installment shall be
determined by dividing the total amount of the Account described in this Section
VI(a)(ii) as of the applicable Valuation Date divided by the number of remaining
installments. An election to receive annual installments shall be made on the
Participant’s Deferral Election Form and, in lieu of such an election, the lump
sum option shall apply. In addition, a Participant may elect on the Deferral
Election Form to defer commencement of distributions pursuant to this Section
VI(a)(ii) until five (5) years from the date of Retirement. In all events,
notwithstanding the foregoing, if the Participant is a Specified Employee, no
payment shall be made pursuant to this Section VI(A)(ii) earlier than the
six-month anniversary of the Participant’s Separation from Service.

 

  (b) Separation from Service Prior to Retirement. If a Participant Separates
from Service prior to Retirement, other than due to death or Disability, the
Participant’s entire vested Account shall be paid to the Participant in a lump
sum as soon as administratively practicable following such Separation from
Service, but in no event later than the later of the end of the Plan Year in
which such Separation from Service occurs or 2-1/2 months after such Separation
from Service occurs. Notwithstanding the foregoing, if the Participant is a
Specified Employee, the entire vested Account shall be paid in a lump sum on the
six-month anniversary of the Participant’s Separation from Service.

 

  (c) Death or Disability Benefits. If the Participant dies or suffers a
Disability while employed by the Employer, then, in such event the Participant
or, in the case of death, the Beneficiary designated by the Participant, shall
be entitled to receive a lump sum distribution of the Participant’s entire
Account as soon as administratively practicable following such death or
Disability, but in no event later than the later of the end of the Plan Year in
which such Separation from Service occurs or 2-1/2 months after such Separation
from Service occurs. In addition, if a Participant dies after Separation from
Service but before his or her entire vested Account is distributed, the
remainder of the vested Account shall be paid to the Participant’s Beneficiary
as soon as administratively practicable following the Participant’s death.

 

  (d)

Specific Future Dates. At the time Compensation Deferrals are elected, the
Participant may elect to allocate such Compensation Deferrals into a separate
subaccount, and specify the time of lump sum distribution of such subaccount
pursuant to procedures adopted by the Committee. Such elections shall be made
pursuant to procedures prescribed by the Committee. In no event shall any
distribution be made pursuant to this Section VI(d) earlier than the beginning
of the third Plan Year following the Plan Year to which the amounts relate. In
addition, a Participant may elect to redefer a distribution to be made pursuant
to

 

9



--------------------------------------------------------------------------------

 

this Section VI(d) to a later date, provided that such election (A) is made at
least twelve (12) months before distribution was otherwise to be made, (B) shall
not take effect until at least 12 months after the date on which the election is
made, and (C) delays commencement of benefits for at least five years and does
not result in any acceleration of benefits, and (D) complies with the
administrative procedures set forth by the Committee with respect to the making
of the election.

 

  (e) Change in Control. If elected by the Participant on his or her Deferral
Election Form, the Participant’s entire vested Account shall be distributed to
the Participant within thirty (30) days of a Change in Control.

 

  (f) Cash Payment. All payments under the Plan shall be made in cash.

 

VII. Beneficiary; Participant Data:

 

  (a) Designation of Beneficiaries. Each Participant from time to time may
designate any person or persons (who may be named contingently or successively)
to receive such benefits as may be payable under the Plan upon or after the
Participant’s death, and such designation may be changed from time to time by
the Participant by filing a new designation. Each designation will revoke all
prior designations by the same Participant, shall be in a form prescribed by the
Committee, and will be effective only when filed in writing with the Committee
during the Participant’s lifetime. If a married Participant designates a
non-spouse beneficiary, the Participant’s spouse must consent to such
designation pursuant to procedures established by the Committee. In the absence
of a valid Beneficiary designation, or if, at the time any benefit payment is
due to a Beneficiary, there is no living Beneficiary validly named by the
Participant, the Employer shall pay any such benefit payment in order of
preference to (i) the Participant’s spouse, if then living, or (ii) the
Participant’s estate. In determining the existence or identity of anyone
entitled to a benefit payment, the Employer may rely conclusively upon
information supplied by the Participant’s personal representative, executor, or
administrator. If a question arises as to the existence or identity of anyone
entitled to receive a benefit payment as aforesaid, or if a dispute arises with
respect to any such payment, notwithstanding the foregoing, the Committee, in
its sole discretion, may distribute such payment to the Participant’s estate
without liability for any tax or other consequences that might flow therefrom or
may take such other action it deems appropriate.

 

  (b)

Notice to Participants or Beneficiaries; Inability to Locate. Any communication,
statement, or notice addressed to a Participant or to a Beneficiary at his or
her last post office address as shown on the Employer’s records shall be binding
on the Participant or Beneficiary for all purposes of the Plan. Neither the
Committee nor the Employer shall be required to search for any Participant or
Beneficiary beyond the sending of a registered letter to such last known
address. If the Committee notifies any Participant or Beneficiary that he or she
is entitled to an amount under the Plan and the Participant or Beneficiary fails
to claim such amount or make his or her location known to the Committee within
three (3) years

 

10



--------------------------------------------------------------------------------

 

thereafter, then, except as otherwise required by law, if the location of one or
more of the next of kin of the Participant is known to the Committee, the
Committee may direct distribution of such amount to any one or more or all of
such next of kin, and in such proportions as the Committee determines. If the
location of none of the foregoing persons can be determined, the Committee shall
have the right to direct that the amount payable shall be deemed to be
forfeited, except that the dollar amount of the forfeiture, unadjusted for
deemed gains or losses in the interim, shall be paid by the Employer if a claim
for the benefit subsequently is made by the Participant or the Beneficiary to
whom it was payable. If a benefit payable to a non-located Participant or
Beneficiary is subject to escheat pursuant to applicable state law, neither the
Plan nor the Employer shall be liable to any persons for any payment made in
accordance with such law.

 

VIII. Administration:

 

  (a) Administrative Authority. Except as otherwise specifically provided
herein, the Committee shall have the sole responsibility for and the sole
control of the operation and administration of the Plan and shall have the power
and authority to take all action and to make all decisions and interpretations
that may be necessary or appropriate in order to administer and operate the
Plan, including, without limiting the generality of the foregoing, the power,
duty, and responsibility to:

 

  (i) resolve and determine all disputes or questions of fact arising under this
Plan, including the power to determine the rights of the Participants and
Beneficiaries and their respective benefits, and to remedy any errors,
ambiguities, inconsistencies, or omissions in the Plan, or the administration of
the Plan;

 

  (ii) adopt such rules of procedure and regulations as in its opinion may be
necessary for the proper and efficient administration of the Plan and as are
consistent with this Plan;

 

  (iii) implement the Plan in accordance with its terms and the rules and
regulations adopted as above;

 

  (iv) make determinations with respect to the eligibility of any Eligible
Employees as a Participant and make determinations concerning the crediting and
distributions of Accounts;

 

  (v)

appoint any person or firms, or otherwise act to secure specialized advice or
assistance, as it deems necessary or desirable in connection with the
administration and operation of the Plan, and the Committee shall be entitled to
rely conclusively upon, and shall be fully protected in any action or omission
taken by it in good faith reliance upon, the advice or opinion of such firms or
persons. The Committee shall have the power and authority to delegate from time
to time all or any part of its duties, powers, or responsibilities under the
Plan, both ministerial and

 

11



--------------------------------------------------------------------------------

 

discretionary, as it deems appropriate, to any person or committee, and in the
same manner to revoke any such delegation of duties, powers, or
responsibilities. Any action of such person or committee in the exercise of such
delegated duties, powers, or responsibilities shall have the same force and
effect for all purposes hereunder as if such action had been taken by the
Employer. Further, the Employer may authorize one or more persons to execute any
certificate or document on behalf of the Employer, in which event any person
notified by the Employer of such authorization shall be entitled to accept and
conclusively rely upon any such certificate or document executed by such person
as representing action by the Employer until such third party shall have been
notified of the revocation of such authority; and

 

  (vi) determine whether to administer the Plan in whole or in part by utilizing
electronic or internet based media. To the extent such media is used, terms set
forth in the Plan, including but not limited to, “form” “writing” or “written”
shall be interpreted in the context of a paperless environment.

 

  (b) Litigation. Except as otherwise required by law, in any action or judicial
proceeding affecting this Plan, no Participant or Beneficiary shall be entitled
to any notice or service of process, and any final judgment entered in such
action shall be binding on all person interested in, or claiming under, the
Plan.

 

  (c) Payment of Administrative Expenses. All expenses incurred in the
administration and operation of the Plan, including any taxes payable by the
Employer in respect of the Plan other than employment or income taxes payable by
the Participant, shall be paid by the Employer.

 

  (d) Initial Claims Procedure. Any person claiming a benefit under this Plan
(“Claimant”) shall present the claim, in writing to the Committee, and said
Committee shall respond in writing. If the claim is denied, the written notice
of denial shall state, in a manner calculated to be understood by the Claimant:

 

  (i) the specific reason or reasons for denial, with specific references to the
Plan provision(s) on which the denial is based;

 

  (ii) a description of any additional material or information necessary for the
Claimant to perfect his or her claim and an explanation of why such material or
information is necessary; and

 

  (iii) an explanation of the Plan’s claims review procedure and the time limits
applicable thereto, including a statement of the Claimant’s rights under
Section 502(a) of ERISA following an adverse determination on review.

 

  (e)

Timing of Initial Claim. A written notice denying or granting the Claimant’s
claim shall be provided to the Claimant within ninety (90) days after the
Committee’s receipt of the claim, unless special circumstances require an
extension of time for processing the claim. If such an extension is required,

 

12



--------------------------------------------------------------------------------

 

written notice of the extension shall be furnished by the Committee to the
Claimant within the initial ninety (90) day period, and in no event shall such
an extension exceed a period of ninety (90) days from the end of the initial
ninety (90) day period. Any extension notice shall indicate the special
circumstances requiring the extension and the date on which the Employer expects
to render a decision on the claim. Any claim not granted or denied within the
period noted above shall be deemed to have been denied.

 

  (f) Review of Initial Claim Decision. Any Claimant (or such Claimant’s
authorized representative) whose claim is denied or deemed to be denied under
the preceding sentence may, within sixty (60) days after the Claimant’s receipt
of notice of denial or after the date of the deemed denial, request a review of
the denial by notice given, in writing, to the Committee. Upon such a request
for review, the claim shall be reviewed by the Committee (or its designated
representative), which may, but shall not be required to, grant the Claimant a
hearing in connection with the review, the Claimant may have representation, may
examine pertinent documents, and may submit issues and comments in writing.

 

  (g) Timing for Review of Initial Claim Decision. The initial claim decision
normally shall be reviewed within sixty (60) days of the receipt by the
Committee of the request for review. If an extension of time is required due to
special circumstances, the Claimant shall be notified, in writing, by the
Committee, and the time limit for the decision on review shall be extended to
one hundred twenty (120) days. The decision on review shall be in writing and
shall state, in a manner calculated to be understood by the Claimant, (i) the
specific reasons for the decision, including the relevant Plan provision(s) on
which the decision is based, (ii) a statement that the Claimant may examine
pertinent documents relating to the claim and (iii) a statement that the
Claimant may bring an action under Section 502(a) of ERISA. The written decision
on review shall be given to the Claimant within the sixty (60) day (or, if
applicable, the one hundred twenty (120) day) time period discussed above. If
the decision on review is not communicated to the Claimant within the sixty
(60) day (or, if applicable, the one hundred twenty (120) day) period discussed
above, the claim shall be deemed to have been denied upon review. All decisions
on review shall be final and binding with respect to all persons. Any action
brought in state or federal court regarding any claim related to the Plan must
be filed within ninety (90) days after the date the claim was denied.

 

IX. Amendment:

 

  (a) Right to Amend. The Employer, by written instrument executed by the Board
or the Committee, shall have the right to amend the Plan, at any time and with
respect to any provisions hereof, and all parties hereto or claiming any
interest hereunder shall be bound by such amendment; provided, however, that no
such amendment shall deprive a Participant or a Beneficiary of a right accrued
hereunder prior to the date of the amendment.

 

13



--------------------------------------------------------------------------------

  (b) Amendment to Ensure Proper Characterization of Plan. Notwithstanding the
provisions of Section IX(a), the Plan may be amended by the Board or the
Committee at any time, retroactively if required, in the opinion of the Board or
the Committee, in order to ensure that the Plan is characterized as a top-hat
plan of deferred compensation maintained for a select group of management or
highly compensated employees as described under ERISA Sections 201(2),
301(a)(1), and 401(a)(1) and to conform the Plan to the provisions and
requirements of any applicable law (including ERISA and the Code). No such
amendment shall be considered prejudicial to any interest of a Participant or
Beneficiary hereunder.

 

X. Termination:

 

  (a) Employer’s Right to Terminate or Suspend the Plan. The Employer reserves
the right, at any time, by action of the Board or the Committee, to terminate
the Plan and/or its obligation to make further credits to Accounts. The Employer
also reserves the right, at any time, to suspend the operation of the Plan for a
fixed or indeterminate period of time, in either case by action of the Board or
the Committee.

 

  (b) Allocation and Distributions. This Section shall become operative upon a
complete termination of the Plan. Upon the effective date of such event,
notwithstanding any other provisions of the Plan, (i) no persons who were not
thereto Participants shall be eligible to become Participants, and (ii) to the
extent permitted by Section 409A, the value of the interest of all Participants
and Beneficiaries shall be determined and paid to them in a lump sum
distribution as soon as is practicable after such termination.

 

XI. Miscellaneous:

 

  (a) Limitations on Liability of Employer. Neither the establishment of the
Plan or any modification thereof, nor the creation of any account under the
plan, nor the payment of any benefits under the Plan shall be construed to
create a trust of any kind or a fiduciary relationship between the Employer or
the Committee and a Participant or any other person, or as otherwise giving to
any Participant or other person any legal or equitable right against the
Committee, the Employer or any officer or employee thereof, except as provided
by law or by any Plan provision. Neither the Committee nor the Employer in any
way guarantees any Participant’s Account from loss or depreciation, whether
caused by poor investment performance of a deemed investment or the inability to
realize upon a deemed investment due to an insolvency affecting an investment
vehicle or any other reason. In no event shall the Committee, the Employer, or
any successor, employee, officer, director, or stockholder of Employer, be
liable to any person on account of any claim arising by reason of the provisions
of the Plan or of any instrument or instruments implementing its provisions, or
for the failure of any Participant, Beneficiary, or other person to be entitled
to any particular tax consequences with respect to the Plan, or any distribution
hereunder.

 

14



--------------------------------------------------------------------------------

  (b) Construction. If any provision of the Plan is held to be illegal or void,
such illegality or invalidity shall not affect the remaining provisions of the
Plan, but shall be fully severable, and the Plan shall be construed and enforced
as if said illegal or invalid provision had never been inserted herein. For all
purposes of the Plan, where the context admits, the singular shall include the
plural, and the plural shall include the singular. Headings of Sections herein
are inserted only for convenience of reference and are not to be considered in
the construction of the Plan. This Plan and all rights thereunder, and any
controversies or disputes arising with respect thereto, shall be governed by and
construed and interpreted in accordance with the laws of the State of New York,
applicable to agreements made and to be performed entirely within such State,
without regard to conflict of laws provisions thereof that would apply the law
of any other jurisdiction. Participation under the Plan will not give any
Participant the right to be retained in the service of the Employer nor any
right or claim to any benefit under the Plan unless such right or claim has
specifically accrued hereunder. The Plan is intended to be and at all times
shall be interpreted and administered so as to qualify as an unfunded deferred
compensation plan, and no provision of the Plan shall be interpreted so as to
give any individual any right in any asset of the Employer which right is
greater than the rights of a general unsecured creditor of the Employer.

 

  (c) Spendthrift Provision. No amount payable to a Participant or a Beneficiary
under the Plan will, except as otherwise specifically provided by law or by the
provisions of the Plan, be subject in any manner to anticipation, alienation,
attachment, garnishment, sale, transfer, assignment (either at law or in
equity), levy, execution, pledge, encumbrance, charge, or any other legal or
equitable process, and any attempt to do so will be void; nor will any benefit
be in any manner liable for or subject to the debts, contracts, liabilities,
engagements, or torts of the person entitled thereto. Further, the withholding
of taxes from Plan benefit payments; the recovery under the Plan of overpayments
of benefits previously made to a Participant or Beneficiary; if applicable, the
transfer of benefit rights from the Plan to another plan; or the direct deposit
of benefit payments to an account in a banking institution (if not actually part
of an arrangement constituting an assignment or alienation) shall not be
construed as an assignment or alienation. In the event that any Participant’s or
Beneficiary’s benefits hereunder are garnished or attached by order of any
court, the Employer or the Committee may bring an action for a declaratory
judgment in a court of competent jurisdiction to determine the proper recipient
of the benefits to be paid under the Plan. During the pendency of said action,
any benefits that become payable shall be paid into the court as they become
payable to be distributed by the court to the recipient as the court deems
proper at the close of said action.

 

  (d)

Court Order. To the extent permitted by Section 409A, the Committee is
authorized, in its sole discretion, to make any payments directed by court order
in any action in which the Plan or the Committee has been named as a party. In
addition, if a court determines that a spouse or former spouse of a Participant
has an interest in the Participant’s benefits under the Plan in connection with
a

 

15



--------------------------------------------------------------------------------

 

property settlement or otherwise, the Committee, in its sole discretion, shall
have the right, notwithstanding any election made by a Participant, to
immediately distribute the spouse’s or former spouse’s interest in the
Participant’s benefits under the Plan to that spouse or former spouse.

 

16